Citation Nr: 0910071	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-25 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent for recurrent renal calculi prior to May 18, 
2007.

2.  Entitlement to an increased initial evaluation in excess 
of 30 percent for recurrent renal calculi since May 18, 2007.

3.  Entitlement to service connection for agoraphobia.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Associate Attorney


INTRODUCTION

The Veteran had active service from April 2002 to October 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the issue of recurrent renal calculi was 
originally addressed in the September 2005 rating decision in 
which the RO granted service connection at a noncompensable 
rating.  The Veteran requested an increase in the rating in 
December 2005 and the RO continued the noncompensable rating 
in the August 2006 rating decision.  Subsequently, the 
Veteran's disability rating for recurrent renal calculi was 
increased to a 10 percent disability rating in the July 2007 
statement of the case (SOC).  

Because less than the maximum available benefit for a 
schedular recurrent renal calculi rating was awarded the 
issue is properly before the Board.  See Fenderson v. West, 
12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether a compensable 
rating is warranted for the entire appeal period.

The issues of agoraphobia, depression, and PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran's recurrent renal calculi prior to May 18, 
2007 has been shown to be manifested by no more than an 
occasional attack of colic with no infection, requiring no 
catheter drainage.

2.  The Veteran's recurrent renal calculi since May 18, 2007, 
have been shown to be manifested by recurrent stone formation 
requiring drug therapy, but albuminuria with some edema, or 
definite decrease in kidney dysfunction, or hypertension at 
least 40 percent disabling are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for recurrent renal calculi have not been met or approximated 
prior to May 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, Part 4, 
4.115a, Diagnostic Codes 7508, 7509 (2008).

2.  The criteria for an evaluation of 30 percent, but not 
greater, for recurrent renal calculi have been met since May 
18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, Part 4, 4.115a, 
Diagnostic Codes 7508, 7509 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in November 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. §5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the Veteran's service connection claims.  The 
letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.  

The Board observes that the November 2004 letter was sent to 
the Veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2002), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a July 2007 statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records, and the Veteran has been afforded 
VA examinations in connection with his claim, the respective 
reports of which are of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's recurrent renal calculi.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the 
Veteran's service- connected recurrent renal calculi.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As discussed in the above Introduction, the Veteran was 
granted service connection for recurrent renal calculi in 
September 2005 and assigned a noncompensable disability 
rating, effective November 1, 2004, the date of his claim.  
The Veteran appealed this initial disability rating, and in a 
July 2007 SOC, the rating for the Veteran's recurrent renal 
calculi was increased to 10 percent, effective November 1, 
2004.  

In evaluating this appeal, the Board has considered the 
propriety of these disability rating assignments. 
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the Veteran's service- 
connected disability underwent an increase in severity 
sufficient to warrant a staged rating once during this 
appeal, effective May 18, 2007.  As such, the Board will 
discuss the Veteran's recurrent renal calculi symptomatology 
in relation to the applicable rating criteria for the period 
prior to and after May 18, 2007.

The Veteran's recurrent renal calculi is evaluated pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2008).  
Recurrent renal calculi are to be evaluated as hydronephrosis 
except for recurrent stone formation requiring one or more of 
the following: (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2008).  If 
the Veteran meets the criteria under Diagnostic Code 7508, 
the disability rating will be 30 percent.  However, if the 
recurrent renal calculi are to be evaluated as hydronephrosis 
then Diagnostic Code 7509 is used.  According to Diagnostic 
Code 7509, hydronephrosis productive of only an occasional 
attack of colic without infection and not requiring catheter 
drainage warrants a 10 percent evaluation.  A 20 percent 
evaluation requires frequent attacks of colic necessitating 
catheter drainage.  A 30 percent evaluation requires frequent 
attacks of colic with infection (pyonephrosis) and impaired 
kidney function.  Severe hydronephrosis is to be evaluated as 
renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509 
(2008).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that prior to May 18, 2007, the 
Veteran's service-connected recurrent renal calculi was 
characteristic of impairment warranting no more than a 10 
percent disability rating under Diagnostic Code 7509.  As of 
May 18, 2007, however, the Board finds that the competent 
evidence of record shows a worsening of such disability 
sufficient to meet the schedular criteria for a 30 percent 
disability rating as applicable under Diagnostic Code 7508.

Prior to May 18, 2007

The Veteran was assigned a 10 percent disability evaluation 
for recurrent renal calculi, effective November 1, 2004.  
Under the relevant diagnostic code, as stated above, a 10 
percent rating is assigned when recurrent renal calculi is 
rated as hydronephrosis and is productive of only an 
occasional attack of colic without infection and not 
requiring catheter drainage.  The Veteran asserts that a 
higher disability rating should be assigned.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an increased 
disability rating for the period prior to May 18, 2007.  The 
Board notes that the compensation and pension (C&P) 
examination report dated June 2006 reveals that the Veteran 
passed his first kidney stone in 2002, and at the time of the 
examination had passed seven additional stones since the 
first one.  The examination report noted that the Veteran had 
been to the emergency room for pain, nausea, and vomiting 
associated with the passage of the kidney stones at various 
times, including April 2005, January 2006, and March 2006.  
Between passage of stones the Veteran occasionally 
experienced kidney stone quality back pain radiating to his 
groin about two to three times per month, usually after the 
Veteran had been running or otherwise physically activity.  
The Veteran, at the time of the June 2006 C&P examination, 
was not taking any medication to prevent stone formation.  
The probative evidence indicates that there is no infection 
and that catheter drainage is not required.  As such, the 
Board finds that the Veteran's symptomatology more closely 
relates to the 10 percent disability rating, as noted above 
and that a preponderance of the evidence is against a higher 
evaluation.  

II.  Since May 18, 2007

As noted above, when there has been a worsening of a 
disability during the period of appeal, it may be necessary 
for the Board to assign separate ratings for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  In the instant case, the Veteran's 
circumstances, with regard to his recurrent renal calculi, 
have changed, resulting in the need to provide a higher 
disability rating for part of the appeal period.

The Board notes and the record reflects that on May 18, 2007 
the Veteran had a CT scan for stone analysis to determine if 
the Veteran should take medication to prevent kidney stones.  
The results of that CT scan were noted in a urology note 
dated June 2007 which determined that the Veteran should be 
started on Urocit K. to prevent additional stones from 
forming.  The rating criteria, with regard to this issue, 
states that the Veteran with recurrent renal calculi should 
be rated under hydronephrosis, or Diagnostic Code 7509, 
unless the Veteran has recurring stone that require, among 
other things, drug therapy.  Therefore, the Board determines 
that given that the Veteran was put on Urocit K to prevent 
stones from occurring, the Veteran's recurrent renal calculi 
should be rated under Diagnostic Code 7508 which provides for 
a 30 percent disability rating for recurrent renal calculi 
when drug therapy is required.  

Diagnostic Code 7509 provides that severe hydronephrosis is 
rated as renal dysfunction.  An evaluation greater than 30 
percent, based upon renal dysfunction, would require 
albuminuria with some edema; or definite decrease in kidney 
dysfunction; or hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  There is no probative evidence 
that the veteran meets any of these criteria and the 
probative evidence indicates that he does not have these 
manifestations.  

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the Veteran's recurrent renal calculi more nearly 
approximates the schedular criteria associated with a higher 
rating for either of the appeal periods.  Therefore, a 
different staged rating is in order and the Board finds that 
a 10 percent rating prior to May 18, 2007 and a 30 percent 
rating since May 18, 2007 is appropriate for the respective 
appeal periods.

However, the Board notes that there is no evidence of record 
that the Veteran's recurrent renal calculi warrants a rating 
higher than 10 percent prior to May 18, 2007 or 30 percent 
since May 18, 2007 on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2008).  Any limits on the Veteran's employability 
due to his recurrent renal calculi have been contemplated in 
the above stated ratings under Diagnostic Codes 7508 and 
7509.  The evidence also does not reflect that the Veteran's 
recurrent renal calculi has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for recurrent renal calculi for the appeal 
period since May 18, 2007, but a preponderance of the 
evidence is against a higher evaluation for the period prior 
to May 18, 2007.  Therefore, with consideration of the 
benefit of the doubt rule, the Board has determined that the 
claim for an increase in disability rating prior to May 18, 
2007 must be denied, but the claim for an increased 
disability since May 18, 2007 must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

1.  Entitlement to an increased initial evaluation greater 
than 10 percent for service-connected recurrent renal 
calculi, prior to May 18, 2007, is denied.

2.  Entitlement to an increased initial evaluation of 30 
percent, but not greater, for service-connected recurrent 
renal calculi, since May 18, 2007, is granted.


REMAND

With respect to the claims for service connection for PTSD, 
agoraphobia and depression, the Board finds that more 
development is required to fairly consider these claims.  The 
Board initially notes that in light of the additional 
development needed with respect to the PTSD claim, as will be 
explained below, the issues of agoraphobia and depression are 
deferred.  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

The Board notes that the Veteran has two claimed stressors.  
The Veteran's first claimed stressor is that he was routinely 
shot at while driving a humvee through the streets of Mosul 
while delivering supplies.  He states that he was often the 
lead driver and therefore had the stress of knowing that if 
they hit anything, he was likely to be the one who took the 
brunt of any attack.  His second claimed stressor involves an 
incident that happened in March 2003 while he was staying at 
Camp Pennsylvania, a tent village, awaiting the invasion of 
Iraq.  The Veteran was staying in a nearby tent when late one 
night another soldier through a grenade into a tent wounding 
many and killing Capt. Seifert.  The RO determined that Capt. 
Seifert was indeed killed in this incident, but there was no 
evidence that the Veteran was present when this incident 
occurred.  The Board observes that upon review of the 
available records, it is noted that there are no records in 
the c-file regarding the Veteran's service while in Iraq.  
The available personnel records reflect unit of assignment 
beginning September 17, 2002 and ending October 8, 2003.  
However, the record does not indicate unit of assignment for 
the period of March 5, 2003 to September 8, 2003.  The DA 
Form 20 associated with the claims file does not chronicle 
the details and locations of the Veteran's duties in this 
regard.  In light of the documentation the Veteran has 
submitted, it appears likely that the Veteran's complete 
service personnel file may provide additional information as 
to the nature, dates, and locations of the Veteran's duties 
in Iraq.  Accordingly, the Board finds that the Veteran's 
complete Official Military Personnel File (OMPF), including 
basic and extended service personnel records, administrative 
remarks, disciplinary actions against the Veteran, 
evaluations and orders, may be helpful in attempting to 
corroborate his claimed stressors.  See 38 U.S.C.A. § 
5103A(c).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations.  
In September 2006, the Veteran was diagnosed, on Axis I, with 
PTSD, chronic, by a private physician.  The Veteran reports 
in his medical history, that he has experienced many problems 
since he returned home from service in Iraq.  He also 
reported that he had previously been hospitalized five times 
for psychiatric problems.  The examination however did not 
address any stated stressors and lacks a nexus opinion 
between the PTSD diagnosis and any in-service stressors.  A 
new psychiatric examination is needed to determine if the 
Veteran has a diagnosis of PTSD that is related to a 
corroborated in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.	Review the file and prepare a summary 
of the stressors claimed by the Veteran 
including:  (1) the incident involving 
a grenade being thrown into a nearby 
tent at Camp Pennsylvania occurring 
during the month of March 2003 in which 
Capt. Seifert was killed and others 
were injured (2) humvee attacks that 
occurred in the streets of Mosul during 
June 2003. 

2.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the following:

a.	The Veteran's entire Official 
Military Personnel File (OMPF), 
including basic and extended 
service personnel records, 
administrative remarks, 
disciplinary actions against the 
Veteran, if any, evaluations and 
orders.


Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from which they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. 
§ 3.159(c)(2) (2008).

3.	Send a letter to the U.S. Army & Joint 
Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the Veteran's asserted in-
service stressors.  Please provide 
JSRRC with the following:  the prepared 
summary of the Veteran's claimed 
stressors, copies of the Veteran's DD-
214, and any service personnel records 
obtained showing service dates, duties, 
and units of assignment.  All efforts 
to obtain these records should be 
documented in the claims folder.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

4.	Schedule the Veteran for a VA 
psychiatric examination to determine, 
initially if the Veteran has PTSD or 
any other psychological disorders.  
Once a diagnosis is determined, then 
the examiner should determine the 
nature and likely etiology of the 
Veteran's PTSD or any other 
psychological disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that the claims folder 
was reviewed in connection with the 
examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, provide an opinion as to 
whether the Veteran's determined 
psychological diagnosis is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to any of the 
Veteran's claimed stressors of having a 
grenade explode in a nearby tent and 
the attack on his humvee, etc.  A 
detailed rationale should be provided 
for all opinions.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


